DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 6 and 10 are cancelled.  Claims 1-5, 7-9 and 11-15 are pending.  Claims 14-15 are withdrawn.  Claims 1-5, 7-9 and 11-13 are under examination.  Note that the examiner is moving on to other species as dictated by applicant’s current claims.  There was also a recent species election made on 02/17/2022 after a request for continued examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.  Note that a species election was required on 07/16/2021.  
Election/Restrictions
Applicant’s election without traverse of species i) one drug and ii) flurbiprofen in the reply filed on 02/17/2022 is acknowledged.  The election is treated as without traverse as the applicant does not make a traversal.  


Objections and Rejections Withdrawn
	The objection to claim 2 from the previous action is withdrawn.
	The objection to claim 5 from the previous action is withdrawn.

	The rejection under USC 112(b) over claims 2, 5 and 13 for “optionally” or optional items is withdrawn.  
	The rejection under USC 112(b) for “the at least one polymeric layer” is withdrawn.  
	The rejection under USC 112(b) over claim 5 for placement of commas is withdrawn.  
	The rejection under USC 102(a)(1) over Persyn is withdrawn per applicant’s arguments. 
	The rejection under USC 103 over Persyn is withdrawn per applicant’s arguments.  
	The rejection under USC 103 over Persyn and Thote is withdrawn per applicant’s arguments.  
	The rejection under USC 103 over Wong is withdrawn per applicant’s arguments.
	The rejection under USC 103 over Wong and Varner is withdrawn per applicant’s arguments.
	As these previous rejections have been withdrawn, applicant’s arguments toward these rejections are now moot.  
Claim Objections
Claims 7-8 and 12-13 are objected to under 37 CFR 1.75(c) as being in improper form because a claim may only be dependent on one claim at a time while the language of any of the claims 1, 2 and 5 (or 1, 2, 5 and 9) suggests that the claim may be dependent on more than one claim at a time.  If applicant desires these to be proper multiply dependent claims, they may consider the language “any one of claims 1, 2 or 5” and “any one of claims 1, 2, 5 or 9”.  Appropriate correction is required.  
Claim 13 is objected to for the use of “one or more….and…”  or “including….and…” and use of “and” for groups that are clearly groups of options but are not in Markush format.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s recitation of “prostaglandin precursors or analogues” does not have a definition in the specification nor does applicant provide any examples, let alone, a sufficient (representative number of species) number of examples to show ownership of the genus of “prostaglandin precursors or analogues”.  See MPEP 2163 – “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9 and 11-13 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4, and 9 are vague and indefinite for the use of “varying” before the listed polyol concentration, molecular weights, PEG content and radius.  The use of “varying” indicates that values may be varied from those listed so it is unclear if applicant intends the ranges in the claims or if applicant intends to allow for varied values that are outside of those ranges.  For the purpose of compact prosecution, the examiner will consider the listed ranges as being broader (more variable) than what is listed.  Perhaps, “varying” can be changed to “of” to clarify the language.  

Regarding claims 4 and 7, the phrase "for example" (in claims 4 and 7, “preferably” is read as being toward preferable examples)  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is indefinite for the phrase “prostaglandin precursors or analogues” as it is unclear what the metes and bounds of this phrase is.  Precursors or analogues constitute various addition groups of different structures and functions.  As the applicant does not define precursors or analogues in a way that would sufficiently provide metes and bounds for this limitation nor provides sufficient examples in the specification of compounds that would provide for metes and bounds of what compounds would be covered, it is unclear what “precursors or analogues” will be covered by the claim.  For the purpose of compact prosecution, if the prior art teaches a compound that can be construed as a prostaglandin precursor or analogue, it will read on this limitation.   
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 11 provides for a dome shaped hemisphere with a diameter of 2.0 mm (radius of 1 mm; radius is half the diameter) while claim 9 provides for radius values of 2 to 8 mm.  Since a radius of 1 mm will fall outside of the range of that found in claim 9, it is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Higuchi US 3993071 and Cifter US 20090175938.  
Note that “ocular insert” is to the intended use of the claimed formulation and any formulation that may be capable of inserting into the locations of the eye indicated (the upper or lower formix conjunctiva) by having similar composition, size and shapes will be capable of the same use.  
“Maintained stably in the upper or lower formix conjunctiva” and “Friction fit” relates to the formulation being of a size that would fit snuggly into that location, and thus, held in place stably by the frictional forces between the formulation and the space of the formix.  If the prior 
“Linear rate” is also known as zero order in terms of drug release.  
“Fickian” relates to diffusion that obeys Fick’s law (flux goes from regions of higher concentration to regions of lower concentration and that the concentration changes with respect to time).  
In regards to claims 1 and 12, Higuchi teaches an ocular insert for continuous controlled administration of a predetermined therapeutically effective dosage of drug to the eye over prolonged periods of time (abstract).  Higuchi teaches that the device meters the flow of drug by the means of a drug release rate controlling material (abstract).  Higuchi teaches that the insert bioerodes in the environment of the eye concurrently with the dispensing or at a point in time after the dispensing of the therapeutically desired amount of drug (abstract).  In figures 1 and 2, it is shown where the inserts go in the eye, which are the same locations as the instant claims (see item 12 in figures 1 and 2 as this is the insert and column 5).  Higuchi teaches drug transfer mechanisms of permeation control release and erosion control release (column 5).  Higuchi teaches drug being transported to the eye and surrounding tissues (column 6, lines 1-7).  Higuchi teaches devices with cores and an outer layer (figures 3 and 4).  Higuchi teaches bioerodible release controlling material can have plasticizers like adipates and others, preservatives and other conventional additives (column 24).  Higuchi teaches glycerin, polyethylene glycol, methyl cellulose and starch as agents to facilitate bioerosion (column 24).  Higuchi teaches adjusting the rate of drug release as desired over a period of time (column 25).  Higuchi teaches that drugs can be incorporated in the ocular insert in many ways and teaches the inner reservoir with the drug (column 23).  Examples 1-3 and 5 provide for inserts with hydrocortisone as the drug.  Higuchi 
In regards to claim 2, Higuchi teaches polyesters including those of lactic acid or glycolic acid (column 18, see column 17) for the outer film/layer, polyethylene glycol and polyvinyl alcohol (column 20, lines 8-10 and column 22, lines 55-56).  Higuchi teaches glycerin, polyethylene glycol, methyl cellulose and starch as agents to facilitate bioerosion (column 24).  Note that the polyol does not have to be present according to instant claim 2.  
In regards to claim 7, Higuchi teaches drug release from 8 to 30 days or higher (column 4, lines 39-49).  

In regards to claims 9 and 11, Higuchi teaches circular inserts of 6mm diameter (3mm radius) and 0.5 mm high (examples 11-13).  Example 14 teaches 4.5 mm diameter (2.25 mm radius).  Higuchi teaches ocular devices of 4 to 20 mm in length, 1 to 12 mm in width and 0.1 to 2 mm in thickness (column 7).  
In regards to claim 13, Higuchi teaches various drugs useful for the eye (see above).  
Higuchi does not teach a drug in the layer over the drug core.  Higuchi does not teach flurbiprofen although Higuchi teaches anti-inflammatories.  
	In regards to claim 1, Cifter provides for controlled release formulations of flurbiprofen and muscle relaxant (abstract and paragraph 1).  Cifter provides for a multilayer tablet (abstract).  Cifter teaches a controlled release phase I layer and a controlled or immediate release phase II (layer) that contain the drugs (claim 1 of Cifter).  Cifter allows for different routes of administration including ocularly and topically (paragraph 41).  Cifter provides for drug combinations and controlled release formulations prepared as admixtures with ingredients like polyethylene glycols and polymers like hydroxypropylmethylcellulose or polyvinyl pyrrolidone (paragraphs 43 and 45).  Figures 3 and 4 provide for formulations with drug cores and coating layer with drug (note that claim 1 of Cifter allows for the coating/other layer to be controlled release or immediate release). Cifter indicates that flurbiprofen is used for eye treatment (paragraph 4).  Cifter teaches 1-10% by weight of PEG 8000) (example 4).  
	One of ordinary skill in the art at the time of instant filing would have combined the teachings of Higuchi and Cifter to provide for a formulation of the instant claims as Higuchi provides for all the limitations besides the polymeric layer with drug and the presence of .  

Claims 3 and 4 in addition to Claims 1-2, 7-9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Higuchi US 3993071, Cifter US 20090175938 and Peng et al (Medical Hypothesis, Discovery and Innovation Ophthalmology Journal, 2014, volume 3, pages 3-8).  
	Higuchi and Cifter teach the claims as discussed above.  
	Higuchi and Cifter do not teach PCL, PEG or copolymers thereof.
	Peng teaches that PEG-PCL-PEG triblock copolymer hydrogel as an implanted ophthalmic delivery system (abstract).  Peng teaches that the copolymer has good biodegradability and biocompatibility (Conclusion).  Peng teaches a series of block copolymers consisting of PEG and PCL (introduction).  Peng teaches drug delivery (Methods).  
Thus, these copolymers are polymers that would be useful in ophthalmic drug delivery systems.  One of ordinary skill in the art at the time of instant filing would have utilized PCL-PEG copolymers of Peng in drug delivery systems of the teachings of Higuchi and Cifter with a reasonable expectation of success in achieving a drug delivery system having improved .  

Claim 5 in addition to Claims 1-2, 7-9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Higuchi US 3993071, Cifter US 20090175938 and Beavers US   20050256528.  
Higuchi and Cifter teach the claims as discussed above.
Higuchi and Cifter does not teach the crosslinkers of acrylate or cyanate, although Higuchi allows for crosslinkers in its formulations.  
Beavers teaches insertion devices for the eye (abstract).  Beavers teaches isocyanate (cyanate) crosslinker in making a coat composition (example 1).  Beavers teaches use of acrylic polymers and copolymers (claim 3 and 8 of Beavers).  
	One of ordinary skill in the art at the time of instant filing would have utilized cyanates as crosslinkers in making ocular inserts as Beavers teaches these as being acceptable crosslinkers in making such formulations.  It is noted that Higuchi provides for the use of crosslinkers in making its formulations.  Thus, there is a reasonable expectation of success in making a composition of the instant claims by the combination of Beavers with Higuchi and Cifter.  Beavers notes that isocyanate serves two purposes 1) to crosslink the polymer and 2) to provide isocyanate groups on the surface of the coat (paragraph 41).  
Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613